           Case 1:21-cr-00190-DLF Document 28 Filed 09/13/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       *

      vs.                                      *   Case No.: 21-cr-00190 DLF

ZACHARY JORDAN ALAM                            *

      Defendant                                *

************************************************

                      CONSENT MOTION TO CONTINUE
                      STATUS CONFERENCE HEARING

      COMES NOW, the Defendant, Zachary Jordan Alam, by and through counsel

Michael E. Lawlor, and Brennan, McKenna & Lawlor, Chtd., and hereby moves this

Honorable Court with the consent of the United States, to continue the status hearing

currently scheduled for Wednesday, September 15, 2021. In support of this Motion

counsel state the following:

      1.      The Defendant is scheduled to appear before this Honorable Court on

Wednesday, September 15, 2021 for a status hearing.

      2.      The undersigned counsel respectfully asks this Court to continue the

current status hearing for approximately 14 days for the following reasons:

              a. The defendant was recently moved to Northern Neck Regional Jail.

                  Counsel is requesting additional time to meet with the defendant to

                  discuss the plea agreement offered in this case.




                                           1
              Case 1:21-cr-00190-DLF Document 28 Filed 09/13/21 Page 2 of 2



                 b. Undersigned recently completed a multi-week homicide trial in

                    State court.

         3.      This request is made with the consent of Government Counsel,

Assistant United States Attorney Candice Wong.

         WHEREFORE, for the foregoing reasons, the Defendant respectfully requests

this Honorable Court continue the current status conference hearing of Wednesday,

September 15, 2021 for 14 days.

                                               Respectfully submitted,

                                                  Michael E. Lawlor
                                               ________________________
                                               Michael E. Lawlor, Esquire
                                               Brennan, McKenna & Lawlor, Chtd.
                                               6305 Ivy Lane, Suite 700
                                               Greenbelt, Maryland 20770
                                               301.474.0044
                                               mlawlor@verizon.net.com


                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 13, 2021, a copy of the foregoing

was sent to the United States Attorney’s Office for the District of Columbia, via

email.

                                               Michael E. Lawlor
                                               _____________________
                                               Michael E. Lawlor, Esquire




                                           2
